Citation Nr: 1746731	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  11-18 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent for diabetes mellitus, type II.

2. Entitlement to service connection for a genitourinary condition (claimed as a bladder condition), to include prostatitis.

3.  Entitlement to an initial compensable disability rating for acne.

4.  Entitlement to an initial compensable disability rating for dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to March 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from May 2009 and May 2010 rating decisions of the Montgomery, Alabama Office (RO) of the Department of Veterans Affairs (VA).  The May 2009, in part, granted service connection for diabetes assigning an initial 20 percent disability rating effective August 11, 2008.  The May 2010 rating decision, in part, denied service connection for a bladder condition and skin rash.

In January 2016, the Veteran testified at a video-conference before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is of record.  Thereafter, in May 2016, the Board, in pertinent part, remanded the claims for a skin disorder, genitourinary condition, and a higher rating for diabetes.  Subsequently, in an October 2016 rating decision promulgated by the Appeals Management Center (AMC), service connection was granted for acne and dermatitis.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

Unfortunately, another remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claims are again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

At the outset, additional relevant evidence has been associated with the claims folder since the issuance of the most recent supplemental statement of the case in October 2016.  This evidence includes VA medical records dated in July 2017 showing that the Veteran was taking insulin and was treated for an episode of hyperglycemia.  See VA treatments record, dated July 8 and 9, 2017.  Therefore, a remand is required for the issuance of an additional supplemental statement of the case.  See 38 C.F.R. § 19.31.  As this evidence suggests a possible worsening of the Veteran's diabetes mellitus, he should also be scheduled for an additional VA examination.

As mandated by the Board's May 2016 remand directives, the Veteran was afforded a VA genitourinary examination in September 2016.  The examiner diagnosed the Veteran with prostatitis, but noted that the Veteran did not have any prostate related issues since 1992.  She, therefore, opined that the Veteran's prostatitis was not related to service.  However, a review of the Veteran's VA medical records reveals that he has an enlarged prostate.  See VA medical treatment records dated August 2011 and June 2016.  Therefore, further medical commentary is necessary before a decision can be made on the claim.

In addition, in an October 2016 rating decision the AMC granted service connection for acne and dermatitis, each rated as noncompensable.  In November 2016, the Veteran submitted a timely notice of disagreement with the noncompensable disability ratings.  However, he has not yet been provided with a statement of the case.  This should be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238   (1999).

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete VA treatment records, dated from July 2017 forward.  

2.  Upon completion of the foregoing, arrange for appropriate VA examination(s) to determine the severity of the Veteran's service-connected diabetes mellitus and any associated complications.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  

The examiner should identify all complications of the Veteran's diabetes, to include any peripheral neuropathy, peripheral vascular disease, visual disorders, etc.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.  

A complete rationale must accompany all opinions rendered.

3.  Schedule the Veteran for a VA genitourinary examination. The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner must identify all current genitourinary disorders, to include any prostatitis, found to be present.  The examiner should specifically address the findings of an enlarged prostate and explain whether or not this is a disability.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current genitourinary disorder had its clinical onset during active service or is related to any incident of service, to include consumption of contaminated water, exposure to herbicides, and/or the treatment for prostatitis, urethritis, and/or urinary tract infections.  See STRs dated September 13, 1966; July 17, 1967; and April 18, April 24, July 10, September 20, September 26, October 7, November 12, November 20, December 23, and December 27, 1968; and January 3, 1969.

The examiner should also provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current genitourinary disorder was either (i) caused by, or (ii) aggravated (i.e., worsened) by the Veteran's diabetes mellitus.

A complete rationale must accompany all opinions rendered.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims for an increased rating for diabetes mellitus and service connection for a genitourinary condition.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

5.  Issue a statement of the case (SOC) to the Veteran addressing the matters of entitlement to an initial compensable disability rating for acne and entitlement to an initial compensable disability rating for dermatitis. The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302 (b).  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




